Title: To Thomas Jefferson from Charles Pinckney, 28 February 1805
From: Pinckney, Charles
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     February 1805
                  
                  I wrote you a few weeks since by Captain Gorham & finding another safe Opportunity by Mr. Preble I avail myself of it to send you a duplicate of what I wrote before and to add that subsequent Events have proved and confirmed beyond a doubt what I then told you, which was, that my conduct & the stand I made here was the true reason of precipitating the rupture between England & Spain. At the time I wrote by Captain Dulton to Mr. Madison in July England had then determined Spain should remain neutral & Soler her Minister of Finance had but a short time before that written circular letters to all the seaports to that Effect—it was only upon the stand I made here & on the idea that our Government never would give way either on the Question of West Florida or the great pecuniary one of the French Condemnations & Spoliations, & the difficulty of amicably arranging them, that made England decide to alter her plan & strike at Spain—nothing less than the decision of my conduct & the tone I gave to my proceedings at that time could have produced at so early a period an Event so fortunate for us.—When I have the pleasure of seeing you I shall be able to explain much more than I choose to trust to paper even by this as I consider it very safe opportunity—We are still waiting Mr. Cevallos’s answer to our third letter which is to be sent to you by this opportunity & at present I can form no definitive opinion as to the result. I am extremely anxious about the conclusion as I wish so much to return & also that we may be able to arrange every thing amicably & annex Florida to our republic. it is peculiarly valuable to us as a nation & in this light I wish it as a Citizen of the United States. as a Citizen of South Carolina I am if possible still more anxious because it will add great Weight & security to that particular interest which Georgia South Carolina Louisiana & Florida must compose & which in the greatest part of its most valuable staples & productions differ from the rest of the Union—these form or will form when we obtain Florida so great a proportion of that territory of our country & particularly of it’s sea coast. its soil is so fertile & productions so extremely valuable that there can be no doubt in a few Years it will be so populous as to have great Weight in the political scale & enlightened as I trust they will be by their neighbours who have the same local interests with themselves it is to be hoped their Weight will always be thrown into the republican one.—for these & many reasons I am anxious now to annex Florida & I confess I should not feel a little pleased in being one of the instruments of doing it. I still have my fears we shall not get it at this time as the french seem so anxious to make something out of it themselves. their expressing an opinion that West Florida is no part of the cession of Louisiana clearly proves this & their wishing us to have no retrospect but in case of an agreement, only to date from the present time, is a clear proof that in case they find they are obliged to give way & can get no money from us, they wish all the monstrous Grants of Land that have lately been made to Lauret & others in which it is presumed Talleyrand is concerned should be held valid, well knowing how much they would increase in Value when forming a part of the United States & I should not be surprised if even he (Talleyrand) & others should be anxious to have establishments & property there to which they may fly in case of new convulsions in Europe where every thing hangs by a thread, & they should escape with their lives. they are fully aware of this Uncertainty, & it is the conviction in my mind that it exists which makes me, (if France must have a despot) prefer Bonaparte to a Bourbon. while the one holds the reins all is Uncertainty & force. & you may be assured that republicanism is gaining ground while the return of the other would bring with it the sanction of ages & the support of all the Monarchies of Europe thereby making its continuance & transmission much more regular & secure than the other. I have no doubt the republicans are at this moment the majority in France & that they will continue secretly & silently to increase while Bonaparte holds the power & that the moment he is no more Liberty will have again a chance to do something.—I am not one of those who suppose it is impossible for Frenchmen to be free. On the contrary I think the french Character notwithstanding the unfortunate issue of their first attempt is extremely improved even by the tempestuous Experiments they have made. I have therefore reason to believe their next Essay will be made upon more moderate & rational principles & succeed better. Our Example will have astonishing effect in removing the dangerous & false opinion that a People with an extensive territory cannot be free & happy & continue united or protect themselves—it is now in the mouths of every well informed influential frenchman and this is so well known to Bonaparte that be assured he hates our Government & detests its effects more if possible than he does England & that nothing on Earth would give him so mich pleasure as to injure or if possible destroy it. his conduct in getting Louisiana & the Navigation of the Mississipi into his hands when he did & his making the Spaniards stop the deposit at New Orleans in 1802 are such unanswerable proofs of his Enmity to us as to leave no doubt of what would be his course if he had Peace & the means to attend to it—As you will unquestionably hear it from another source I now inform you confidentially that the deposit at New Orleans was stopped by the express order & at the sole instance & application of the French Government & that I am now able to give you the highest most authentic & official proof of this fact—but knowing You will recieve it from another & very respectable source I do not think it necessary now to mention my authority. there is perhaps nothing will more astonish yourself & Mr. Madison then this fact & to you alone I now communicate it for the present confidentially—there is not a man in my office or about me who knows a Word of the affair or it’s circumstances.
                  I well know the sensation that such a development would made in the minds of the American People against the french & that in their general detestation & abhorrence of this perfideous & unmanly act (for it was certainly unmanly to do it & deny it in the manner they did) they would be apt to confound the nation with their Government whereas I still hope the french Nation will be not only always friendly to us when it is in their power to act from themselves, but that they will be one day much more like us in their situation & pursuits—for this reason I keep it a profound secret & leave it to you, when you hear it from the other source to determine what use is to be made of it. I had proceeded thus far in writing you when Mr Cevallos’s answer to our third note appeared & in official letter to Mr Madison will give a full account of it & inclose a copy by which you see fully that any further mildness & moderation are totally lost upon this Court & that if we are to get what we have a right to our Government must now look to a different course. in this Mr Cevallos has inserted a part of Mr Talleyrand’s note to the Spanish Ambassadour in July last respecting our claims evidently calculated to threaten us with the resentment of France should we presume to persevere in our claims for french Spoliations within the Spanish Territory—these Expressions & particularly where he says “his Imperial Majesty would have expressed great displeasure at the Spanish Government had they entered into any arrangement with us respecting the french Condemnations & spoliations & would have had this displeasure expressed in a much stronger manner to the United States”—thereby treating us as Governments perfectly at his Will & whom he could applaud or censure as he thought proper will surprise you. this connected with the whole tone of Mr Cevallos’s letter & the charge by both Governments (French & Spanish) on us of wishing to be twice paid for the same thing) must convince you that all my opinions, respecting the inutility of any attempts except those of force or fear, were well founded—that my conduct to them in July last was the only one calculated to obtain our rights & that we must either come to that again or some thing like it or yield them which I am sure you will never do—this last letter of the Spanish Minister Cevallos & the inclosure of Mr Talleyrands must shew you the difficulties I have had to encounter here in every important Question I had to discuss—such particularly as on the french claims—the attempt to purchase Florida—the stopping the Deposit at New Orleans the act of the 24h February & the refusal to ratify the Convention in all of which there can be no doubt that France interfered as much as possible against us & that it is entirely owing to her Spain has been so extremely unfriendly to us & still continues so, as they would be afraid to push things as far as they are likely to do unless upheld & backed by France—the present state of things promises nothing but a continued & positive refusal on the part of this Government to comply with our offers & Your directions as to the Claims,—this being confirmed by Mr Cevallos in his conference of the last night we have determined to send Mr Preble with our dispatches to You & to recommend him warmly to Your notice & protection as a deserving citizen who has now been here upwards of a Month assisting us in the Spanish & french translations—He is extremely intelligent & will be able to explain much to you—for my own part I am preparing to return the moment the Special Mission is ended, which being begun in Mr. Morris’s & my name I was of course constrained to continue in it until the End. I expect it will now terminate soon & I fear unsuccesfully & as we have upon all occasions used the utmost mildness & moderation it will be a new proof to you that neither those or Justice can be depended upon as having the least influence here or with France.—I am extremely pleased my Worthy & valuable friend Colonel Monroe is here to see & know what he does every moment & from the accounts he will give you you will judge of the difficulties I have had to encounter here from the gross injustice & obstinacy of this Court & the Opposition of France. that my conduct has been zealous & most completely disinterested in endeavouring first to persuade & afterwards to compell them to a different course & this in the face of the most polite & friendly personal attentions a proof of which I inclosed You a copy of one of the Prince of Peace’s letters to me dated only six days before Mr Cevallos refused to ratify the Convention & which will shew you the affectionate footing I was upon with him until then. in short there is no doubt they shewed me every kind of civility & particular personal attention in the hope that it might make me recieve the refusal to ratify the Convention & to comply with our just Demands as to other things with less Resentment than they knew such treatment of our Government deserved, but they found they knew me very little to make such calculations—it was impossible for me who at home had so zealously & invariably opposed every attempt even from our own then Government & its Officers to injure the rights & insult the feelings of our citizens to suffer any foreign Government to do so merely from the vain & ridiculous hope of being said to stand well with them—I would rather stand well with my own feelings & that our Citizens should know that under no circumstances I can ever forget what belongs to their honour or rights & I am sure that my firm maintenance of them has given me more Respect here & in Europe than a contrary or more supple one would have done.
                  I have written you a long letter but the long & active & I trust steady & consistent part I have always taken in the affairs of our own State & as far as I could in those of the United States make me feel an interest in them which is far more dear & valuable to me than any other consideration—I have been so much concerned in forming the Constitutions of both & in doing all I could lately to bring them back to their original republican principles & to place them in hands that I know will take care to keep them so that I own I am particularly anxious to explain to you my Opinions & the motives of my conduct because I always wish to possess as I have hitherto done Your regard & good opinion & that of Mr. Madison & feeling as I do that my conduct here is steadily & in the most disinterested manner maintaining the Rights of our Citizens & the honour of our Nation has universally met the approbation of the European Governments I therefore consider it as giving me an additional claim to a friendship I so highly prize & which as it has always been, so will it continue my utmost ambition to merit and preserve—I conclude this as I did my last in repeating the delight I feel in the idea of returning so soon to my own home & that next to the pleasure of seeing that & my little family will be that of Visiting You & Mr Madison & our friends at Washington & personally assuring you of the Esteem & affectionate respect with which I am dear Sir always Your’s Truly
                  
                     Charles Pinckney 
                     
                  
                  
                     I take the liberty also to enclose to You a Copy of a letter I wrote the Prince of Peace in March 1803 & which I believe (from mistake) was never sent to Mr Madison—it was made before the War with France & we knew of the Cession of all Louisiana being contemplated.—
                     Postscript. You have doubtless seen the Whining Letter of Bonaparte & the abject manner in which he writes for Peace to the King of Great Britain—after all his Boastings it is considered in Europe as an inexcusable weakness being a confession that the War pinches him excessively & that he dreads it’s continuance—
                  
               